Title: June 20th. 1761.
From: Adams, John
To: 


       I have latterly arose much earlyer than Usual. Arose at five and at 6 O’clock, instead of 8 and 9. The Mornings are very long, and fine opportunities for Study. They are cool and pleasant. But I have not improved my Time, properly. I have dozed and sauntered away much of my Time. This morning is very fine. The clear sky, the bright sun, the clean Groves and Grass, after so fine a Rain are very pleasant. But the Books within this Chamber have a much better Title to my Attention than any of the rural scenes and objects without it. I have been latterly too much in the World, and too little in this Retreat. Abroad, my Appetites are solicited, my Passions inflamed, and my Understanding too much perverted, to judge wisely of Men or Things. But in this Retreat, where neither my Senses nor Appetites nor Passions are excited, am able to consider all Things more coolly, and sensibly. I was guilty of rash and profane Swearing, of rough and indecent Virulence vs. the Characters of Goffe, J. Russell, Lieutenant Governor, &c. Not but that there have been Faults in their Characters and Conduct, that every honest Man ought to resent.
      